COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GENE HALEY,


                            Appellant,

v.

WILLIAM F.  PETERSON, III,
INDIVIDUALLY AND AS TRUSTEE TO
THE VIVA O.  PETERSON TRUST AS
CLASS REPRESENTATIVE,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00082-CV

Appeal from the

109th District Court

of Winkler County, Texas

(TC# 14,274)


MEMORANDUM OPINION

	Pending before the Court is a joint motion to remand requesting that this Court remand the
case to the trial court for rendition of judgment in accordance with the parties' compromise and
settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B).
	On April 19, 2007, this Court referred the parties to mediation pursuant to Tex. Civ. Prac.&
Rem. Code Ann. § 154.021, et. seq.  According to the parties' motion, the matter was successfully
mediated and settled on June 11, 2007.  The Court has considered the cause on the parties' motion
and has concluded the motion should be granted.
	Therefore, we set aside the trial court's judgment without regard to the merits and remand
this cause to the trial court for further proceedings consistent with the parties' settlement agreement.


						KENNETH R. CARR, Justice
July 5, 2007

Before Chew, C.J., McClure, and Carr, JJ.